J-S32016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: V.L.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.E.S., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2980 EDA 2018

              Appeal from the Decree Entered September 13, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000670-2015,
                           FID# 51-FN-002194-2015


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY NICHOLS, J.:                             FILED AUGUST 15, 2019

       J.E.S. (Father) appeals from the decree granting the petition of T.P.

(Mother) to involuntarily terminate Father’s parental rights to V.L.S. (Child),

born in February 2007. We affirm.

       The trial court summarized the background of this matter as follows:

       Mother and Father have been engaged in a lengthy custody battle
       long before this case arrived in [the trial] court. Mother and
       Father were previously married.[1] Both Mother and Father had
       substance abuse issues.[2] In 2008, Mother left the home that she
____________________________________________


1 Mother and Father were married in 1999 and divorced in 2010. N.T.,
11/14/17, at 22. Mother subsequently remarried, and her spouse, M.P.
(Stepfather), filed a petition to adopt Child concomitant with Mother’s petition
to terminate Father’s parental rights to Child.

2Mother reported that she has been sober since July 2009. N.T., 9/12/17, at
18, 21.
J-S32016-19


        was sharing with Father and took [] Child with her.[3] . . . Child
        was one year old at the time.

        Around 2010, when . . . Child was around [three] years old,
        Mother started dating [Stepfather]. On September 25, 2012,
        Mother married [Stepfather]. Child has been living with [Mother
        and Stepfather] since they got married.

Trial Ct. Op., 2/26/19, at 1-2 (record citations omitted).

        By way of further background, on February 18, 2009, the court presiding

over the custody matter (the custody court) granted Father unsupervised

visitation, but directed Mother and Father to submit to drug and alcohol testing

that same day. Father did not report for testing that day. As a result, Father

began supervised visitations with Child.

        On November 12, 2009, the custody court granted Mother primary

physical and legal custody of Child, with Father having supervised visitation

with Child at the Family Court nursery every other Sunday.          See Order

11/12/09. The custody court suspended Father’s visitation from October 2012

to October 2013 and again on February 11, 2015.4          See Order, 10/2/12;

Order, 10/30/13; Order, 2/11/15.

____________________________________________


3   Mother testified to leaving the home with Child in March 2008. Id. at 17.

4 Child had difficulties with the visits with Father. Moreover, Child reported
that Father threatened to kill Mother with a big knife and that Father touched
and kissed Child inappropriately.         The custody court directed Robert
Tanenbaum, Ph.D., a clinical psychologist, to evaluate Child and Father. Child
also referred to Father as “bad dad.” N.T., 6/5/18, at 24-25; see also N.T.,
2/20/18, at 59.

We also note that Father was arrested for possession of marijuana in Maryland
in 2013 or 2014. See N.T., 9/11/18, at 73, 87. Father also tested positive



                                           -2-
J-S32016-19



       In the February 11, 2015 order, the custody court stated:

       Based upon the court’s observations of Child . . . as regards her
       testimony and demeanor while discussing her custodial time with
       Father, the court finds that presently supervised physical custody
       of Child . . . with Father is not in Child[’s] . . . best interest.
       Father’s supervised physical custody of Child . . . is suspended
       until further order of court.

Order, 2/11/15, at 2 (full capitalization omitted).     The custody court also

suspended telephone contact between Father and Child and prohibited Father

from posting pictures of Child. Id.

       Additionally, the custody court directed Father to seek drug and alcohol

treatment and follow any treatment recommendations. Id. The custody court

also ordered Father to participate in any mental health treatment and therapy

recommended by a licensed psychologist “to work towards improving his

ability to interact with and relate to children of [Child]’s age.” Id.

       On October 5, 2015, Mother filed a petition to involuntarily terminate

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and

(b),5 and Stepfather filed a petition for adoption. While a termination hearing

was initially scheduled for December 2015, and then April 2016, pursuant to

order dated April 5, 2016, and entered April 7, 2016, the proceedings were

____________________________________________


for opiates and marijuana on July 3, 2014. See Ex. M-2; N.T., 9/12/17, at
24-25.

5 Amended petitions for involuntary termination were filed on January 13,
2016 and July 11, 2017.



                                           -3-
J-S32016-19



stayed pending resolution of the custody matter, which included Father’s filing

of a petition to modify custody on November 20, 2015. Order, 4/7/16.

        In November 2016, the custody court found that Father did not comply

with “important components” of its February 2015 order and that it was not

in Child’s best interests to further delay the matter.6 Order, 11/8/16, at 1-2.

The custody court dismissed Father’s outstanding petition to modify custody

without prejudice and transferred the matter to the trial court for disposition

of the petitions to involuntarily terminate parental rights and for adoption. Id.

at 2.

        The trial court thereafter held hearings on the petition to terminate

Father’s parental rights on September 12, 2017, November 14, 2017,

February 20, 2018, June 5, 2018, September 11, 2018, and September 13,

2018. Mother and Stepfather testified in support of the petition. Mother also

presented testimony from three expert witnesses: (1) Dr. Tanenbaum, the

clinical psychologist appointed by the custody court, see note 4, supra; (2)

Dolores Berk, Ph.D., Child’s therapist at Care Connection Counseling Center;

and (3) Thomas Kenney, a court psychologist who conducted mental health

assessments of Mother and Father at the request of the custody court.

        Father, who was represented by counsel, testified on his own behalf.

Child, who was represented by a child advocate, Marilyn Rigmaiden-DeLeon,

____________________________________________


6The custody court did “commend [Father] for the efforts he made.” Order
11/8/16, at 2.



                                           -4-
J-S32016-19



Esq., also participated in the proceedings.7 The trial court also spoke with

Child, in camera, on September 13, 2018, and Child indicated that she

supported termination of Father’s parental rights.8

       By decree entered September 13, 2018, the trial court involuntarily

terminated the parental rights of Father to Child pursuant to 23 Pa.C.S. §




____________________________________________


7 It appears that the trial court appointed Attorney Rigmaiden-DeLeon on
November 5, 2015, to represent both Child’s best interests and legal interests.
Attorney Rigmaiden-DeLeon stated, “Unfortunately, I wear the hat of the
attorney who has to argue what’s in the best interest of this child and what
the child wants. As the [c]ourt knows, that task is usually split between two
attorneys, but I feel confident that I can point the [c]ourt in the right
direction.” N.T., 9/13/18, at 31. Attorney Rigmaiden-DeLeon argued in
support of terminating Father’s parental rights. Id. at 31-34.

Here, Child was eleven years old at the conclusion of the hearings. At the
time she spoke with the court, Child was vocal and unwavering as to her desire
for Father’s parental rights to be terminated and to be adopted by Stepfather.
Id. at 14, 18, 22. We determine that there is no conflict between Child’s best
interests and legal interests. As such, we find the requirements of 23 Pa.C.S.
§ 2313(a) were satisfied. See In re Adoption of L.B.M., 161 A.3d 172, 174-
75, 180 (Pa. 2017) (plurality) (stating that, pursuant to 23 Pa.C.S. § 2313(a),
a child who is the subject of a contested involuntary termination proceeding
has a statutory right to counsel who discerns and advocates for the child’s
legal interests, defined as a child’s preferred outcome); see also In re T.S.,
192 A.3d 1080, 1089-90, 1092-93 (Pa. 2018) (finding the preferred outcome
of a child who is too young or non-communicative unascertainable in holding
a child’s statutory right to counsel not waivable and reaffirming the ability of
an attorney-guardian ad litem to serve a dual role and represent a child’s non-
conflicting best interests and legal interests).

8 All counsel were present during the court’s questioning of Child.       N.T.,
9/13/18, at 11-14.




                                           -5-
J-S32016-19



2511(a)(1), (2), (5), and (b).9 On October 10, 2018, Father filed a timely

notice of appeal, as well as a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         In his Rule 1925(b)

statement, Father claimed:

       [1]. The trial court erred and abused its discretion when it
       terminated [F]ather’s parental rights because termination was not
       in the best interest of [C]hild.

       [2]. The trial court committed reversible error when it involuntarily
       terminated [F]ather’s parental rights without giving primary
       consideration to the effect that the termination would have on the
       developmental physical and emotional needs of the child as
       required by the Adoption Act[,] 23 Pa.[C.S. §] 2511(b).

Father’s Rule 1925(b) Statement, 10/10/18.

       Father raises the following issues on appeal:10

____________________________________________


9 The decree memorialized the decision placed by the court on the record at
the conclusion of the hearing on September 13, 2018. N.T., 9/13/18, at 34-
36.

10  We note that Mother and Stepfather filed a motion to quash for failure to
file a reproduced record, which was denied without prejudice and subject to
be raised in a new motion once the matter was assigned to a merits panel
pursuant to order of this Court on May 10, 2019. Order, 5/10/19. This issue
has not been raised in a new motion. Regardless, we would find this issue
without merit. The failure to file a reproduced record will not result in
dismissal where there has been no prejudice to the parties and where effective
appellate review has not been precluded. See Pa.R.A.P. 902 (failure to take
any step, other than filing of a timely notice of appeal will not provide grounds
for dismissal of the appeal); Stout v. Universal Underwriters Ins. Co., 421
A.2d 1047, 1049 (Pa. 1980) (Pa.R.A.P. 902 provides that the extreme action
of dismissal should be imposed by an appellate court sparingly and clearly
would be inappropriate where there has been substantial compliance with the
rules and when the moving party has suffered no prejudice); Hagel v. United



                                           -6-
J-S32016-19


       [1]. Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights where such
       determination was not supported by clear and convincing evidence
       under the Adoption Act[,] 23 Pa.[C.S. §] 2511 (a)(1), (a)(2), and
       (a)(5)?

       [2]. Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights without giving
       primary consideration to the effect that the termination would
       have on the developmental physical and emotional needs of the
       child as required by the Adoption Act[,] 23 Pa.[C.S. §] 2511(b)?

Father’s Brief at 4.

       Father first argues that the record reveals his continued attempts to

obtain custody of Child. Id. at 7. Father notes that he “tried vigorously to

contact and communicate with [Child], but his efforts were continually

thwarted by [Mother]. Father filed custody petitions and contempt petitions

because [Mother] would withhold [Child] from [Father].” Id. at 6.

       Father further asserts that he remedied his drug problem and has

remained sober for ten years.11 Id. at 7. Father states:

       In the instant matter, evidence demonstrates [F]ather’s attempt
       at trying to gain custody of [Child], although [Child] was not in
       his care. The trial court noted that Father continued to fight for
       custody of [Child]. Father even remedied his drug problem which
       was an issue when [Child] was younger. He had been clean for
       ten years and still attends [Narcotics Anonymous] meetings.

____________________________________________


Lawn Mower Sales & Service Inc., 653 A.2d 17 (Pa. Super. 1995).
Moreover, pursuant to Pa.R.A.P. 2151(b), a party who is in forma pauperis,
as Father is, is not required to file a reproduced record.

11Although Father asserts that he has been sober for ten years, the trial court
noted that Father was arrested for possession of marijuana in 2013 or 2014.
See Trial Ct. Op., 2/26/19, at 7; see also note 4, supra. Additionally, as
noted above, Father tested positive for opiates and marijuana on July 3, 2014.
See note 4, supra.

                                           -7-
J-S32016-19



Id. (record citations omitted).           In sum, Father contends that he “has

demonstrated his commitment to [remain] close to [Child] because he had a

good relationship with her” and “[M]other has not proved that he could not

remedy” the conditions causing any incapacity to parent. Id. (record citations

omitted).

       At the outset, we reiterate that in his Rule 1925(b) statement, Father

challenged the trial court’s rulings on “the best interests of the child” and

Section 2511(b). See Father’s Rule 1925(b) Statement, 10/10/18. Father

did not specifically take issue with the trial court’s analysis of Section

2511(a).12 Therefore, we could find Father’s argument waived. See In re

M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017).

       Nevertheless, Father’s argument would merit no relief.        In matters

involving involuntary termination of parental rights, our standard of review is

as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning
____________________________________________


12 The trial court, however, did address its rulings under Section 2511(a) in
its Rule 1925(a) opinion.

                                           -8-
J-S32016-19


      multiple hearings.   See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted). “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re


                                      -9-
J-S32016-19



C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation and quotation

marks omitted).

      Here, the trial court terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), and (b). We have long held that, in order to

affirm a termination of parental rights, we need only agree with the trial court

as to any one subsection of Section 2511(a), as well as Section 2511(b). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Therefore, we

first consider whether termination was proper under Section 2511(a)(2). See

id.

      Sections 2511(a)(2) provides as follows:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the


                                     - 10 -
J-S32016-19


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(citation and quotation marks omitted).

      This Court has stated that Section 2511(a)(2)

      does not emphasize a parent’s refusal or failure to perform
      parental duties, but instead emphasizes the child’s present and
      future need for essential parental care, control or subsistence
      necessary for his physical or mental well-being. Therefore, the
      language in subsection (a)(2) should not be read to compel courts
      to ignore a child’s need for a stable home and strong, continuous
      parental ties, which the policy of restraint in state intervention is
      intended to protect. This is particularly so where disruption of the
      family has already occurred and there is no reasonable prospect
      for reuniting it.

In re Z.P., 994 A.2d 1108, 1117 (Pa. Super. 2010) (citation omitted).

      Moreover, “[p]arents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. . . .         [A]

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous.” In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002) (citation

and quotation marks omitted).




                                     - 11 -
J-S32016-19



      Here, in finding grounds for termination of Father’s parental rights

pursuant to Section 2511(a)(2), the trial court stated the following:

      Applying [M.E.P.] and the elements set forth under 2511(a)(2) to
      the instant case, it is clear that [Mother and Stepfather] met their
      burden of demonstrating that termination was proper.            The
      evidence established that “incapacity” and “refusal” under
      2511(a)(2) existed given that Father repeatedly failed to inquire
      about [Child] or reach out to [Child]. Father failed to contact
      [Child’s] therapist to ask how she was doing. Father did not make
      any attempts to send Christmas cards to [Child]. Moreover, the
      evidence established that once Father found out that he was not
      listed as the father of [Child] by the school, no efforts were made
      by Father to remedy that situation. Once his supervised visits
      were suspended in 2015, he did not reach out to [Child].

      Doctor Tanenb[a]um (“Doctor”), a child psychology and an adult
      child assessment expert, who was appointed in prior proceedings,
      testified that the relationship between Father and Child “had never
      been solid” and that no matter what Father tried . . . Child would
      react negatively for the most part “and it would just be impossible
      for them to form a relationship.” The Doctor further testified that
      based on his observations, he diagnosed Father with antisocial
      personality. The Doctor noted that people diagnosed with an
      antisocial personality are usually insensitive to the needs and
      feelings of others, they can be very “self[-]centered and may
      neglect or otherwise misuse what would be helpful in forming
      relationships with children and adults.”

                                  *     *      *

      Based on the foregoing, this [c]ourt found that competent
      evidence existed to justify the termination of Father’s parental
      rights pursuant to Section 2511(a)(2).

Trial Ct. Op. at 6-7 (record citations omitted).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). Although Father vigorously litigated

his custody and visitation rights, the record shows that Father did not


                                      - 12 -
J-S32016-19



demonstrate a significant interest in the day-to-day affairs of Child’s life, a

capacity to parent Child appropriately, or the awareness or skills to reconcile

with Child. Father has taken steps to address his addictions and remain in

contact with Child.       However, the trial court was entitled to credit Dr.

Tanenbaum’s opinion that there was a “tremendously uphill battle in terms of

imagining any kind of relationship, healthy relationship between [Child] and

[Father].” See N.T., 2/20/18, at 46-47. Similarly, the trial court was entitled

to consider how Father’s antisocial personality disorder affected his capacity

to parent and his ability to develop a healthy parent-child relationship with

Child.13 See id. at 40-43. Therefore, we conclude that the record supports

the determination that Father was incapable of parenting Child and could not

remedy the situation. See M.E.P., 825 A.2d at 1272. Accordingly, we will

not disturb the trial court’s findings that termination was justified under

Section 2511(a)(2). See T.S.M., 71 A.3d at 267.

       Father next argues that the trial court failed to consider the bond

between himself and Child, noting that he and Child had a “great relationship”

and “fun times when they were together.” Father’s Brief at 8. Moreover,

Father asserts “Mother continually blocked [Father] from strengthening his

____________________________________________


13 As this Court has stated, “[A] child’s life cannot be held in abeyance while
a parent attempts to attain the maturity necessary to assume parenting
responsibilities. The court cannot and will not subordinate indefinitely a child’s
need for permanence and stability to a parent’s claims of progress and hope
for the future.” R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006); see also Z.P.,
994 A.2d at 1117.


                                          - 13 -
J-S32016-19



bond with his child. Mother impugned her ill feelings toward [Father] onto

their child. Ultimately, she had the child adopt a negative attitude toward

[Father].” Id. at 12 (citation to record omitted).

      Section 2511(b) states, in part:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent.

23 Pa.C.S. § 2511(b).

      The Pennsylvania Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], this Court held that the determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.       However, as discussed below,
      evaluation of a child’s bonds is not always an easy task.

T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa. Super. 2008) (citation omitted).



                                    - 14 -
J-S32016-19



       Moreover,

       [w]hile a parent’s emotional bond with his or her child is a major
       aspect of the subsection 2511(b) best-interest analysis, it is
       nonetheless only one of many factors to be considered by the
       court when determining what is in the best interest of the child.

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and should
          also consider the intangibles, such as the love, comfort,
          security, and stability the child might have with the foster
          parent. . . .

C.D.R., 111 A.3d at 1219 (citation omitted).

       In finding that Child’s emotional needs and welfare favor termination

pursuant to Section 2511(b), the trial court reasoned as follows:

       In the instant matter, this [c]ourt determined . . . Child would not
       suffer irreparable emotional harm if Father’s parental rights were
       terminated. There was compelling testimony offered at the
       [termination of parental rights] hearings that . . . Child is not
       bonded with Father.         Father failed to offer any evidence
       establishing the existence of a parent-child bond. The testimony
       demonstrated that . . . Child’s primary bond is with [Stepfather].
       [] Child calls [Stepfather] dad and Father[ by his first name].
       Furthermore, this [c]ourt found Father’s significant gap in
       visitation and lack of contact with . . . Child insufficient to foster a
       meaningful and healthy parental connection. Additionally, in
       determining that termination would best serve the needs and
       welfare of . . . Child, this [c]ourt considered that Father has not
       been able to meet . . .          Child’s emotional, physical, and
       developmental needs.[14] In fact, [Stepfather] is the one that has
       been performing fatherly duties. For the foregoing reasons, this
____________________________________________


14 Notably, Dr. Berk testified that Child is “flourishing” absent visitation with
Father. N.T., 6/5/16, at 29-30, 41. When asked to describe Child’s progress
approximately three years since Father’s visitation ended, Dr. Berk stated,
“She is flourishing, she is thriving, she is a different child. She is involved in
school activities, she has friends at school, she has cheerleading and other
activities. She has her animals that she loves. She is a child that is coming
from a well-adjusted, loving family.” Id. at 41.

                                          - 15 -
J-S32016-19


      [c]ourt properly granted [Mother and Stepfather’s] petition to
      involuntarily terminate the parental rights of Father pursuant to
      Section 2511(b).

Trial Ct. Op. at 9 (record citations omitted).

      Our review reveals that the record supports the trial court’s finding that

Child’s developmental, physical and emotional needs and welfare favor

termination of Father’s parental rights pursuant to Section 2511(b).           See

T.S.M., 71 A.3d at 267. While Father loves Child, his own feelings of love and

affection for Child, alone, will not preclude termination of parental rights. See

C.D.R., 111 A.3d at 1219.

      Here, at the time of the conclusion of the hearings, Father’s visitation

with Child had been suspended for three and a half years, and Child is entitled

to permanency and stability. As we stated, a child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” Z.P., 994 A.2d at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under Sections 2511(a)(2) and (b).

      Decree affirmed.



                                      - 16 -
J-S32016-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/19




                          - 17 -